                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KENALL MANUFACTURING COMPANY,                                )
                                                              )
                                            Plaintiff,        )    17 C 4575
                                                              )
                             vs.                              )    Judge Gary Feinerman
                                                              )
 COOPER LIGHTING, LLC, and EATON                              )
 CORPORATION,                                                 )
                                                              )
                                        Defendants.           )

                              MEMORANDUM OPINION AND ORDER

       Kenall Manufacturing Company brought this suit against Cooper Lighting, LLC and

Eaton Corporation (together, “Cooper”), alleging patent infringement and breach of contract in

connection with certain of Cooper’s lighting products. Doc. 1. The patent infringement claims

are directed only against two specific categories of Cooper products defined in the parties’ July

2007 Settlement and License Agreements—the Subject Single Products and the Subject

Continuous Products, referred to together as the Subject Products. Id. at ¶¶ 69-88. In June 2018,

the court dismissed the patent infringement claims except for those directed against Subject

Single Products that Cooper sold after April 1, 2008. Docs. 86-87 (reported at 338 F. Supp. 3d

841 (N.D. Ill. 2018)). Cooper moves for an order clarifying that the surviving patent

infringement claims are limited to those directed against a fixed set of Cooper products identified

in the July 2007 Agreements—and not claims against the LED products, which Cooper

developed after entering into the Agreements and which, unlike the specific products identified

in the Agreements, have LED lamps rather than fluorescent lamps. Doc. 145.

       Resolution of this motion turns on whether: (1) as Cooper submits, the term “Subject

Single Products” includes only the fixed set of Cooper products identified in the July 2007



                                                 1
Agreements; or (2) as Kenall submits, the term also includes Cooper’s LED products. The

License Agreement defines the term “Subject Single Products” as follows:

         Whereas, Cooper has heretofore engaged in the manufacture and sale of the
         Cooper Fail-Safe Harmony VR Linear Series products, namely, … (b) its 8"
         and 12" Linear Single products shown and/or referred to in the Cooper
         website documents (eight sheets) and additional photographs (three sheets)
         attached as Exhibit B hereof, such products being referred to herein as the
         “Subject Single Products” and incorporated herein by reference … .

Doc. 1-1 at p. 35. Exhibit B, in turn, sets forth specifications for two Cooper product families—

the “HVL Single 8" Linear Harmony VR 14W-108W Fluorescent” products, and the “HVL

Single 12" Linear Harmony VR 28W-216W Fluorescent” products, each available in a variety of

configurations identified in the specifications—as well as photos of some of those products. Id.

at pp. 57-68. Cooper contends that, under this definition, Subject Single Products encompass

only the specific products identified in Exhibit B. Doc. 145 at 11-20. Kenall responds that the

definition also encompasses Cooper’s LED products that, although developed after the

Agreement’s execution, are classified by Cooper as part of the two product families identified in

Exhibit B and that, according to Kenall, “retain[] the essential characteristics of the product[s]”

in those product families. Doc. 156 at 3-15.

I.     Judicial Admissions and Forfeiture

       Kenall contends at the outset that Cooper’s amended answer, Doc. 93, and brief opposing

Kenall’s first set of Rule 12(c) motions, Doc. 68; see 338 F. Supp. 3d at 851 (denying those

motions), make “judicial admissions” that “all the accused products are Subject Products,” thus

foreclosing Cooper’s current position that the accused LED products are not Subject Single

Products. Doc. 156 at 3-6. “A judicial admission is a statement … that negates a factual claim

that the party making the statement might have made or considered making.” Robinson v.

McNeil Consumer Healthcare, 615 F.3d 861, 872 (7th Cir. 2010). “[I]n order to qualify as [a]



                                                  2
judicial admission[],” the statement “must be deliberate, clear and unambiguous.” Ibid. (internal

quotation marks omitted). The statements identified by Kenall are not judicial admissions.

       First, Kenall points to ¶ 36 of Cooper’s amended answer. Doc. 156 at 5-6 & n.1. In

response to the complaint’s allegation in ¶ 36 that “Kenall has not at any time asserted, and does

not now assert, the Subject Patents against Cooper products other than the Subject Products,”

Cooper answered: “Defendants admit that Kenall has not asserted infringement of the Subject

Patents by Defendants other than as set forth in the [earlier lawsuit that led to the Settlement and

License Agreements] and its current Complaint.” Doc. 93 at ¶ 36. That answer admits that

Kenall has not asserted the Subject Patents other than in its two lawsuits, while deferring to the

License Agreement’s definitions and the complaint’s allegations as to whether the complaint

asserts the Subject Patents only against Subject Products. Ibid. Kenall submits that by making a

partial admission without specifically denying the other allegations in ¶ 36 of the complaint,

Cooper in fact admitted the remaining allegations, too. Doc. 156 at 5 n.1. Kenall is incorrect.

       True enough, Rule 8(b)(6) provides in pertinent part that “[a]n allegation … is admitted if

a responsive pleading is required and the allegation is not denied.” Fed. R. Civ. P. 8(b)(6). But

Cooper’s answer includes a general denial, stating that Cooper “den[ies] each and every

allegation contained in the Complaint that was not specifically admitted above.” Doc. 93 at

p. 25. Accordingly, ¶ 36 of Cooper’s answer admits only what it says it admits and nothing else.

See Fed. R. Civ. P. 8(b)(3) (“A party that does not intend to deny all the allegations must either

specifically deny designated allegations or generally deny all except those specifically

admitted.”) (emphasis added). Paragraph 36 of Cooper’s answer therefore does not contradict

Cooper’s current position that LED products are not Subject Single Products. Indeed, Cooper’s




                                                 3
answer denies every allegation in the complaint suggesting that the LED products are Subject

Single Products. Doc. 93 at ¶¶ 71, 73, 75, 80.

       Next, Kenall points to Cooper’s Rule 12(c) opposition brief, in which Cooper argued that

Kenall “asserts infringement [only] for products covered in the License Agreement” given that

¶ 36 of the complaint alleges that the patent infringement claims are “limited to the Subject

Patents and [are] against only Subject Products.” Doc. 68 at 5, 7 (citing Doc. 1 at ¶ 36).

Cooper’s use of Kenall’s concession that all the accused products are covered by the License

Agreement to defend against Kenall’s patent infringement claims does not amount to a

deliberate, clear, and unambiguous admission that the Agreement’s definition of Subject Single

Products includes the LED products. The issue discussed in Cooper’s brief was not which

products fell into which category, but whether Kenall, by granting Cooper a license, had

“relinquished its right to sue Cooper for patent infringement,” leaving it with only a contractual

remedy for Cooper’s alleged breaches of the Agreement. 338 F. Supp. 3d at 845.

       Kenall also cites Cooper’s original answer—which the amended answer superseded—in

arguing that Cooper acknowledged “that there is ‘no disput[ing]’” that the LED products are

Subject Single Products. Doc. 156 at 5-6 (alteration in original) (citing Doc. 34 at pp. 3-4, which

is the redacted version of Doc. 30 at pp. 3-4). The pages of Cooper’s original answer cited by

Kenall consist of responses to jurisdictional allegations that have nothing to do with the

definition of Subject Single Products, and no form of the words “no disput[ing]” appears either

there or anywhere else in the answer. Doc. 30 at pp. 3-4, ¶¶ 7-12.

       For these reasons, Kenall fails to establish that Cooper made judicial admissions that the

LED products are properly characterized as Subject Single Products. Kenall argues in the

alternative that Cooper forfeited its position that the LED products are not Subject Single




                                                 4
Products by failing to press it in opposing Kenall’s Rule 12(f) motion to strike Cooper’s

affirmative defenses. Doc. 156 at 7-9; see Docs. 123-124 (reported at 354 F. Supp. 3d 877 (N.D.

Ill. 2018)) (granting in part the motion). But given that Kenall’s Rule 12(f) motion did not

mention LED products, Doc. 97, and that the court’s June 2018 ruling had already limited

Kenall’s patent infringement claims to those directed against Subject Single Products, 338 F.

Supp. 3d at 851, it would not have made sense for Cooper to argue in its Rule 12(f) opposition

brief that LED products are not Subject Single Products. Cooper therefore did not forfeit its

argument that LED products are not Subject Single Products.

II.    Merits

       The License Agreement is governed by Illinois law. 338 F. Supp. 3d at 847; 354 F. Supp.

3d at 882, 884; Doc. 1-1 at p. 41, § 14 (Illinois choice-of-law provision). “The basic rules of

contract interpretation under Illinois law are well settled. In construing a contract, the primary

objective is to give effect to the intention of the parties.” Right Field Rooftops, LLC v. Chi. Cubs

Baseball Club, LLC, 870 F.3d 682, 689-90 (7th Cir. 2017). “A court must initially look to the

language of a contract alone, as the language, given its plain and ordinary meaning, is the best

indication of the parties’ intent.” Id. at 690 (quoting Gallagher v. Lenart, 874 N.E.2d 43, 58 (Ill.

2007)). “Moreover, because words derive their meaning from the context in which they are

used, a contract must be construed as a whole, viewing each part in light of the others.”

Gallagher, 874 N.E.2d at 58. “If the words in the contract are clear and unambiguous, they must

be given their plain, ordinary and popular meaning.” Right Field Rooftops, 870 F.3d at 690

(quoting Cent. Ill. Light Co. v. Home Ins. Co., 821 N.E.2d 206, 213 (Ill. 2004)). By contrast,

“[i]f the language of the contract is susceptible to more than one meaning, it is ambiguous,” and

in that event “a court may consider extrinsic evidence to ascertain the parties’ intent.”

Gallagher, 874 N.E.2d at 58.


                                                  5
       Reading the License Agreement as a whole, Subject Single Products are unambiguously

defined as the fixed set of Cooper products specifically identified in Exhibit B, and therefore do

not include Cooper’s LED products, which Cooper developed after entering into the Agreement.

First, the definition itself—which says that Subject Single Products are Cooper’s “8" and 12"

Linear Single products shown and/or referred to in the Cooper website documents (eight sheets)

and additional photographs (three sheets) attached as Exhibit B,” Doc. 1-1 at p. 35—and

Exhibit B, which contains specification sheets for two Cooper product families and photos of

specific products from those families, id. at pp. 57-68, make clear that the term “Subject Single

Products” encompasses only the specific products identified in the Agreement, not those

products plus any others that are similarly marketed and that differ only in ways that, according

to Kenall, are “irrelevant [to] both the Settlement/License Agreement and [to] the Subject

Patents.” Doc. 156 at 10. Put another way, the definition itself plainly conveys that the question

whether a given product is a Subject Single Product turns exclusively on whether that product

appears in Exhibit B’s eleven pages. On Kenall’s interpretation, by contrast, answering that

question would require determining whether the product either appears in Exhibit B or is similar

to products that appear in Exhibit B in ways relevant to the Subject Patents—a determination that

resembles an infringement analysis, and that thus threatens to erode the Agreement’s distinction

between “the Subject Products,” which are the only products targeted by Kenall’s patent

infringement claims, and “any other products within the scope of the Subject Patents,” against

which Kenall does not assert its infringement claims, Doc. 1-1 at p. 36, § 1.

       The definition’s context reinforces the conclusion that Subject Single Products are the

products specifically identified in Exhibit B, not an ever-evolving set of similar products. Recall

how the definition begins: “Cooper has heretofore engaged in the manufacture and sale of the




                                                 6
Cooper Fail-Safe Harmony VR Linear Series products, namely, (a) … the ‘Subject Continuous

Products,” and (b) … the ‘Subject Single Products’ … , such Subject Single Products and

Subject Continuous Products collectively being referred to herein as the ‘Subject Products.’” Id.

at p. 35 (emphasis added). The ordinary meaning of “namely” is “[b]y name or particular

mention; that is to say.” Namely, Black’s Law Dictionary (10th ed. 2014); see also ibid. (“The

term indicates what is to be included by name.”). Accordingly, the Agreement unambiguously

conveys that the Subject Single Products (along with the Subject Continuous Products, which are

not at issue here) are the Cooper Fail-Safe Harmony VR Linear Series products that Cooper had

manufactured and sold before signing the Agreement in July 2007. It follows that the set of

Subject Single Products was fixed at the time of the Agreement; Cooper cannot have “engaged in

the manufacture and sale” before July 2007 of products, such as its LED products, that did not

yet exist.

        Further confirmation comes from the Agreement’s provisions giving Cooper until

January 1, 2008 to redesign “the Subject Single Product to have a one-piece end unit instead of

the current two-piece end unit,” and adding that if Cooper needed more time to implement the

redesign, it could “continue selling Subject Single Products” through April 1, 2008, subject to a

five percent royalty. Doc. 1-1 at pp. 36-37, §§ 2, 5.C. Those provisions reflect an understanding

of Subject Single Products as a fixed set of products already on the market, as it is not possible to

redesign or to continue to sell products that do not yet exist. It follows that Cooper’s LED

products cannot possibly be Subject Single Products.

        Kenall’s arguments to the contrary fail to persuade. First, Kenall contends that LED

versions of the specific products identified in Exhibit B should be considered Subject Single

Products because “the whole … Agreement is concerned (like the Subject Patents) with the




                                                 7
nature of the fixture structure, especially [its] end units,” while “[t]he type of lamp [i.e., LED or

fluorescent] is completely irrelevant.” Doc. 156 at 10. Had the parties intended to define

Subject Single Products to include future products with end units equivalent to those used in the

products identified in Exhibit B, they could have said so. Indeed, other definitions in the

Agreement show that when the parties wanted a definition to encompass future developments,

they said so. Doc. 1-1 at p. 35 (defining “Subject Patents” to include U.S. Patent No. 6,984,055

“and any additional existing and future United States and foreign patents and applications …

claiming priority to [that patent’s parent application], and any parents, divisionals, continuations,

continuations-in-part, substitutions, reissues, reexaminations, renewals and extensions of any of

the foregoing patents or patent applications”); id. at p. 36, § 1 (defining “Licensed Products” as

“the Subject Products and any other products within the scope of the Subject Patents”). The fact

that the parties did not do so with respect to the definition of Subject Single Products must be

given effect. See Right Field Rooftops, 870 F.3d at 690 (“When parties to the same contract

use … different language to address parallel issues[,] it is reasonable to infer that they intend this

language to mean different things.”) (alterations and internal quotation marks omitted);

Taracorp, Inc. v. NL Indus., Inc., 73 F.3d 738, 744-46 (7th Cir. 1996) (“If NL had wanted to

limit its … obligation to real property contamination, it knew perfectly well how to do so. … NL

could have insisted upon the language … it used so consistently [elsewhere in the contract].

Instead, NL agreed to a broad indemnity provision, and it is stuck with that provision.”). The

court’s “prime objective” in interpreting a contract under Illinois law is “to effectuate the intent

of the parties,” and the way to do that is to “enforc[e] the contract as the parties have written it.”

Land of Lincoln Goodwill Indus., Inc. v. PNC Fin. Servs. Grp., 762 F.3d 673, 679 (7th Cir.

2014).




                                                   8
       Second, Kenall argues that because the specification sheets in Exhibit B state that

“[s]pecifications and dimensions [are] subject to change without notice,” e.g., Doc. 1-1 at p. 60,

and because “lamp type” is a specification, id. at pp. 60, 64 (capitalization altered), later-

developed LED products are “referred to” in Exhibit B in that the change from fluorescent to

LED lamps was a change in specifications that the specification sheets contemplated. Doc. 156

at 10-13. Kenall’s understanding of what Exhibit B “refer[s] to” is inconsistent with the

Agreement’s clear language. As discussed above, the Agreement unambiguously defines

Subject Single Products as a fixed set of products manufactured and sold by Cooper before

July 2007, not a set of products open to future expansion. Kenall’s view that the words “referred

to” smuggle in innumerable potential changes to specifications and dimensions set forth in

Exhibit B cannot be reconciled with the Agreement’s treatment of Subject Single Products as a

fixed set. See Curia v. Nelson, 587 F.3d 824, 829 (7th Cir. 2009) (“In construing contracts, to

determine their intent, it is long established that a construction should be adopted, if possible, …

which harmonizes all the various parts so that no provision is deemed conflicting with, or

repugnant to, or neutralizing of any other.”) (quoting Coney v. Rockford Life Ins. Co., 214

N.E.2d 1, 3 (Ill. App. 1966)); U.S. Fire Ins. Co. v. Hartford Ins. Co., 726 N.E.2d 126, 128 (Ill.

App. 2000) (“A strained, forced, unnatural, or unreasonable construction [of a contract], or one

which would lead to an absurd result, must not be adopted.”).

                                             Conclusion

       Cooper’s motion to clarify is granted. In dismissing Kenall’s patent infringement claims

except as to Subject Single Products that Cooper sold after April 1, 2008, the court used the term

“Subject Single Products” as defined in the License Agreement, and the Agreement defines

Subject Single Products to include only the fixed set of products specifically identified in




                                                  9
Exhibit B. The definition does not include the LED products, which Cooper developed later, and

therefore neither do Kenall’s surviving patent infringement claims.

       This holding is the result of the bed that Kenall itself made. As noted at the outset,

Kenall limited its patent infringement claims to Cooper’s Subject Products. Doc. 1 at ¶¶ 69-88.

Kenall did so to give itself a clearer path to prevailing on those claims, as Cooper agreed in the

License Agreement that, if Kenall brought an infringement suit against Cooper accusing only the

Subject Products, Cooper would not contest the validity or enforceability of Kenall’s patents or

dispute that the Subject Products infringe Kenall’s patents. Doc. 1-1 at pp. 41-42, § 15; 354

F. Supp. 3d at 885-88. Kenall must live with the consequences of that choice.



April 16, 2019
                                                      United States District Judge




                                                 10
